                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 1 of 22


                1    DONALD SPECTER – 083925                   MICHAEL W. BIEN – 096891
                     STEVEN FAMA – 099641                      JEFFREY L. BORNSTEIN – 099358
                2    MARGOT MENDELSON – 268583                 ERNEST GALVAN – 196065
                     PRISON LAW OFFICE                         THOMAS NOLAN – 169692
                3    1917 Fifth Street                         LISA ELLS – 243657
                     Berkeley, California 94710-1916           JENNY S. YELIN – 273601
                4    Telephone: (510) 280-2621                 MICHAEL S. NUNEZ – 280535
                                                               JESSICA WINTER – 294237
                5    CLAUDIA CENTER – 158255                   MARC J. SHINN-KRANTZ – 312968
                     DISABILITY RIGHTS EDUCATION               CARA E. TRAPANI – 313411
                6    AND DEFENSE FUND, INC.                    ALEXANDER GOURSE – 321631
                     Ed Roberts Campus                         AMY XU – 330707
                7    3075 Adeline Street, Suite 210            ROSEN BIEN
                     Berkeley, California 94703-2578           GALVAN & GRUNFELD LLP
                8    Telephone: (510) 644-2555                 101 Mission Street, Sixth Floor
                                                               San Francisco, California 94105-1738
                9                                              Telephone: (415) 433-6830
               10 Attorneys for Plaintiffs
               11
               12                              UNITED STATES DISTRICT COURT
               13                              EASTERN DISTRICT OF CALIFORNIA
               14
               15 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
               16                Plaintiffs,                   PLAINTIFFS’ BRIEF RE: EVIDENCE
                                                               SUPPORTING SERIOUS MENTAL
               17         v.                                   ILLNESS AS RISK FACTOR FOR
                                                               COVID-19 AND NEED FOR
               18 GAVIN NEWSOM, et al.,                        ADDITIONAL MENTAL HEALTH
                                                               INTERVENTIONS
               19                Defendants.
                                                               Judge: Hon. Kimberly J. Mueller
               20                                              Crtrm.: 3, 15th Floor, Sacramento
               21
               22
               23
               24
               25
               26
               27
               28

                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 2 of 22


                1                                                 TABLE OF CONTENTS
                                                                                                                                                    Page
                2
                3 INTRODUCTION ............................................................................................................. 1
                4 I.          SMI Is Well-Established as a COVID-19 Risk Factor. ............................................ 2
                5 II.         Two Common Characteristics of the SMI Population Lead to Their Increased
                              Risk of Both Contracting COVID-19 and Experiencing a Poor Outcome,
                6             Including Death, from a COVID-19 Infection, and Available Data Shows
                              These Characteristics Are Prevalent in the Coleman Class. ..................................... 4
                7
                              A.       Those with SMI typically engage in behaviors or have functional
                8                      limitations that make it harder to engage in infection control practices
                                       like social distancing, and are therefore more likely to contract
                9                      COVID-19. ................................................................................................... 5
               10             B.       People with serious mentally illness have significantly higher rates of
                                       comorbid medical conditions that place them at greater risk for
               11                      COVID-19 infection and poor outcomes than do those without mental
                                       illness. .......................................................................................................... 8
               12
                              C.       CDCR’s data shows that the Coleman Class, as is typical of SMI
               13                      populations, has high rates of medical comorbidities that place them at
                                       heightened risk of COVID-19 infection and poor outcomes. ....................... 12
               14
                     III.     Defendants Must Develop a Plan to Address and Treat the Increased Stress
               15             and Anxiety Associated with the Pandemic on Underlying Emotional and
                              Psychological Conditions at the Same Time that They Plan to Restore
               16             Mental Health Care to Meet Program Guide Standards.......................................... 12
               17             A.       Coleman class members are likely to experience new or increased
                                       symptoms as a result of the pandemic and interventions to address the
               18                      same, and non-class members are likely to experience mental health
                                       symptoms for the same reasons. .................................................................. 13
               19
                              B.       Defendants must take affirmative steps to provide additional mental
               20                      health and supportive services during the pandemic. ................................... 15
               21 CONCLUSION ................................................................................................................ 20
               22 CERTIFICATION ........................................................................................................... 20
               23
               24
               25
               26
               27
               28
                                                                                       i
                        PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                      COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 3 of 22


                1                                       INTRODUCTION
                2         At the June 12, 2020 COVID-19 status conference, the Court asked whether
                3 Defendants were aware of guidance specific to treating and managing the risk of
                4 COVID-19 in the mentally ill incarcerated population. See Tr., ECF No. 6722 at 19
                5 (June 16, 2020). In response, Dr. Joseph Bick, Director of Health Care Services for
                6 CDCR, stated that there was no such guidance, and also that there has not been “evidence
                7 for adverse outcomes specifically related to the mental health of clients.” Id. at 20.; see id.
                8 at 20-21. Dr. Bick went on to state that he did not “believe there are specific strategies that
                9 need to be developed regarding our mentally ill patients” with respect to managing their
               10 COVID-19 risk. Id. at 21. Notwithstanding the foregoing, Dr. Bick acknowledged “that
               11 for many of our patients, including the mentally ill, … there are particular challenges to
               12 them maintaining hygiene and following the guidance that we’re providing but nothing
               13 that I’ve seen [] is specific to the mental health patients.” Id.
               14         On June 19, 2020, in response to the Court’s question and Dr. Bick’s assertions at
               15 the June 12 status conference, Plaintiffs shared with Defendants and the Special Master
               16 team a letter collecting dozens of readily available scientific sources that identify serious
               17 mental illness (“SMI”) as a risk factor for COVID-19. See Decl. of Michael W. Bien in
               18 Supp. of Pls’ Br. Re: Evidence Supporting SMI as Risk Factor for COVID-19 & Need for
               19 Add’l Mental Health Interventions, filed herewith (“Bien Decl.”), at ¶ 10. Those sources
               20 describe an increased risk in the SMI population of both COVID-19 infection and adverse
               21 outcomes, along with the need for additional mental health interventions for the SMI
               22 population during the COVID-19 pandemic. See generally Sections I, II, & III, infra.
               23 Plaintiffs also explained the need to rely on analogous medical or behavioral conditions,
               24 along with common sense, to inform CDCR’s COVID-19 response, in light of the novelty
               25 of the pandemic and lack of time to conduct carefully controlled scientific studies. Bien
               26 Decl., at ¶ 10; see also Decl. of Robert M. Sapolsky, Ph.D., Arevalo v. Decker, No. 1:20-
               27 cv-02982, Dkt. 3-3 (S.D.N.Y. Apr. 13, 2020), attached to Bien Decl. as Exhibit 29
               28 (explaining that in the absence of COVID-19-specific research, mental health impacts on
                                                              1
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 4 of 22


                1 COVID-19 infections can be extrapolated with “considerable confidence” from existing
                2 science). Because of the lack of scientific guidance specific to COVID-19, a novel
                3 coronavirus, these same approaches have been used proactively in the larger community
                4 since the very beginning of the pandemic to manage the public health crisis. The parties,
                5 under the supervision of the Special Master, briefly discussed these issues at the June 23,
                6 2020 COVID-19 taskforce meeting. Id. at ¶ 10.
                7          Plaintiffs informed the Court at the June 26, 2020 COVID-19 status conference of
                8 the materials provided to Defendants and the Special Master. Id. at ¶ 10. Defendants
                9 confirmed that additional discussions and work were necessary in light of the materials
               10 Plaintiffs had provided. Id. at ¶ 10. The Court thereafter invited the parties to file
               11 pleadings and the supporting evidence of publications showing that SMI is a risk factor for
               12 COVID-19.
               13          Accordingly, Plaintiffs have described below and provided as exhibits guidance
               14 specific to managing COVID-19 risk in SMI and/or closely related populations, along with
               15 findings demonstrating the need for additional mental health interventions to deal with the
               16 impacts of social distancing and other major lifestyle changes resulting from the pandemic.
               17 Plaintiffs also include herein some recently discovered additional studies and guidance that
               18 have not previously been provided to Defendants and the Special Master given the rapidly
               19 evolving understanding of the novel virus.
               20 I.       SMI Is Well-Established as a COVID-19 Risk Factor.
               21          SMI’s status as a COVID-19 risk factor is well-established, both directly and by
               22 analogy to similar conditions. See generally Section II, infra. Recently, this correlation
               23 has been shown to play out dangerously in both national data and in the CDCR population.
               24          On June 15, 2020, the Centers for Disease Control and Prevention (“CDC”)
               25 published a statistical analysis of all COVID-19 cases that had been reported to the agency
               26 between January 22 and May 30, 2020. See CDC, Morbidity and Mortality Weekly
               27 Report: Coronavirus Disease 2019 Case Surveillance – United States, January 22-May 30,
               28 2020, Vol. 69 (June 15, 2020), attached to Bien Decl. as Exhibit 2. The CDC identified a
                                                                2
                       PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                     COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 5 of 22


                1 number of underlying health conditions that lead to increased COVID-19 risk of adverse
                2 outcomes, including psychological and psychiatric conditions. See id. at 4, Tbl. 2 & n.*.
                3 Critically, individuals in the CDC study who had at least one underlying health condition
                4 were six times more likely to be hospitalized (45% versus 7.6%), and 12 times more likely
                5 to die (19.5% versus 1.6%) from a COVID-19 infection. CDC, Morbidity and Mortality
                6 Weekly Report: Coronavirus Disease 2019 Case Surveillance – United States, January 22-
                7 May 30, 2020, Vol. 69 at 1, 4, 6 (June 15, 2020), attached to Bien Decl. as Exhibit 2.
                8         The SMI population also tends to experience other high-risk underlying health
                9 conditions at a disproportionately high rate, caused, at least in part, by common side
               10 effects of psychotropic medications. Compare id., with Ann K. Shinn, et al., Perspectives
               11 on the COVID-19 Pandemic and Individuals with Serious Mental Illness, Journal of
               12 Clinical Psychiatry (Apr. 28, 2020), attached to Bien Decl. as Exhibit 31 (identifying
               13 cardiovascular disease, obesity, metabolic syndrome, diabetes, and respiratory conditions
               14 as comorbidities correlated with SMI and/or the use of psychotropic medications to treat
               15 SMI); Jeffrey L. Geller, et al., Patients with SMI in the Age of COVID-19: What
               16 Psychiatrists Need to Know, Psychiatric News (Apr. 7, 2020), attached to Bien Decl. as
               17 Exhibit 30 (same).
               18         According to the CDC study, older adults are far more likely to contract COVID-19
               19 than average and are also far more likely to be hospitalized and die. See id.; Bien Decl., at
               20 ¶¶ 5-8. While the overall incidence of infection was 403 cases per 100,000, the per-
               21 100,000 incidence for people ages 70-79 was 464, and the incidence for people age 80 and
               22 older was 902. See Bien Decl., at ¶ 8 & Exhibit 2. Overall, 14% of all infected patients
               23 were hospitalized, 2% admitted to ICU, and 5% died, while 28% of patients who were age
               24 80 and over died. See id. And 50% of those 80 years or older with at least one underlying
               25 health condition died as a result of their infection (as compared to 30% of those without an
               26 underlying condition). See id.
               27         Plaintiffs’ recent data analysis confirms the trends in the CDCR population are
               28 paralleling the national trends. See Bien Decl., at ¶¶ 2-4 & Exhibit 1. Specifically, data
                                                                3
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 6 of 22


                1 from CDCR’s COVID-19 Registry as of July 1, 2020 at approximately 8:36 am showed
                2 4,808 active or resolved cases (excluding patients deceased or released) among
                3 incarcerated patients. Id. at ¶ 3. Coleman class members made up 40% of those
                4 hospitalized, and the mean age of hospitalized patients was 61.3 years-old (median 61.5
                5 years-old). Id. at ¶ 4. Of those who have died from COVID-19 in CDCR, 50% were
                6 Coleman class members at the time of their death or were recent former participants in the
                7 Mental Health Services Delivery System. Id. The mean age of patients who have died
                8 from COVID-19 in CDCR custody is 62.6 years-old. Id. All of the patients who died
                9 were either 55 or older, a Coleman, Armstrong or Clark class member, or designated high-
               10 risk medical. Id. A recent twenty-third decedent, whose cause of death CDCR has not yet
               11 been confirmed but who tested positive for COVID-19, was a 71-year-old Coleman and
               12 Armstrong class member. COVID-19 is an equal opportunity killer, but those with
               13 underlying health conditions, including SMI and other disabilities, experience starkly
               14 different outcomes than those without such conditions.
               15 II.     Two Common Characteristics of the SMI Population Lead to Their Increased
                          Risk of Both Contracting COVID-19 and Experiencing a Poor Outcome,
               16         Including Death, from a COVID-19 Infection, and Available Data Shows These
                          Characteristics Are Prevalent in the Coleman Class.
               17
               18         Two aspects of SMI are likely to contribute significantly to the greater risk class
               19 members experience both in rates of COVID-19 infection and poor outcomes from
               20 infection. First, individuals with SMI often have functional limitations or engage in
               21 behaviors that increase the likelihood of transmission and/or the severity of the disease
               22 once infected. Second, individuals with SMI have a high rate of medical comorbidities
               23 that lead to more and more severe complications, and poor ultimate outcomes, from
               24 COVID-19 infection. At least some of these comorbidities are caused by the use of
               25 psychotropic medications to treat various mental illnesses.
               26
               27
               28
                                                                 4
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 7 of 22


                1         A.      Those with SMI typically engage in behaviors or have functional
                                  limitations that make it harder to engage in infection control practices
                2                 like social distancing, and are therefore more likely to contract
                                  COVID-19.
                3
                4         Those with SMI, like other groups with behavioral differences and functional
                5 limitations, are less likely to be able to understand and/or benefit from basic infection
                6 control practices critical to stemming the spread of COVID-19. Specifically, individuals
                7 with certain forms or expressions of mental illness will typically find social distancing,
                8 handwashing, mask-wearing, and other COVID-19 infection avoidance strategies very
                9 challenging. They may not understand social distancing and similar requirements, or
               10 simply may not be able to comply with those requirements, at least on a consistent basis.
               11 These tendencies are well-documented and various governmental and scientific sources
               12 have advised that these differences must be taken into account in caring for people with
               13 SMI and similarly situated populations.
               14         For example, the Department of Health and Human Services has issued guidance to
               15 healthcare facilities, including psychiatric facilities, for infection control considerations
               16 specific to the SMI and those with similar functional limitations. See Department of
               17 Health & Human Services, Centers for Medicare and Medicaid Services, March 30, 2020:
               18 Guidance for Infection Control and Prevention of Coronavirus Disease (COVID-19) in
               19 Hospitals, Psychiatric Hospitals, and Critical Access Hospitals (CAHs): FAQs,
               20 Considerations for Patient Triage, Placement, Limits to Visitation and Availability of 1135
               21 waivers, attached to Bien Decl. as Exhibit 3, at 8 (“Special consideration should be given
               22 to patients with psychiatric or cognitive disabilities to ensure they are able to adhere to the
               23 COVID-19 discharge recommendations and fully comprehend the significance of the
               24 precautions, or they have a family member or significant other involved to assist with these
               25 restrictions.”); cf. Department of Health & Human Services, Centers for Medicare and
               26 Medicaid Services, March 30, 2020: Guidance for Infection Control and Prevention of
               27 Coronavirus Disease 2019 (COVID-19) in Intermediate Care Facilities for Individuals
               28 with Intellectual Disabilities (ICF/IIDs) and Psychiatric Residential Treatment Facilities
                                                                 5
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 8 of 22


                1 (PRTFs), attached to Bien Decl. as Exhibit 4 (“Facilities should adhere to the infection
                2 prevention and control practices issued by the CDC. It may be appropriate to consult with
                3 your state health agency for guidance based on the unique challenges of instituting
                4 infection prevention and control with individuals with intellectual disabilities in an
                5 ICF/IID.”).
                6         The CDC has acknowledged this issue as well, see CDC, Coronavirus Disease 2019
                7 (COVID-19): People with Disabilities, attached to Bien Decl. as Exhibit 5 (explaining that
                8 individuals in certain disability categories may “be at increased risk of becoming infected
                9 or having unrecognized illness”; the categories include “[p]eople who have trouble
               10 understanding information or practicing preventative measures, such as hand washing and
               11 social distancing”), as have numerous scientific publications, see Ann K. Shinn, et al.,
               12 Perspectives on the COVID-19 Pandemic and Individuals with Serious Mental Illness,
               13 Journal of Clinical Psychiatry (Apr. 28, 2020), attached to Bien Decl. as Exhibit 31
               14 (explaining that features of SMI “may make it harder for people with SMI to find accurate
               15 information about COVID-19 and to organize, appraise, and translate health information
               16 into behavior that reduces risk of exposure and infection,” and noting factors that
               17 contribute to poor health outcomes for individuals with SMI include typical delays in
               18 accessing medical treatment, difficulty recognizing and reporting medical symptoms, and
               19 lower rates of adherence to treatment for medical conditions); COVID-19 Can Have
               20 Serious Effects on People with Mental Health Disorders, Healthline (Apr. 7, 2020),
               21 attached to Bien Decl. as Exhibit 6 (linking SMI and COVID-19 risk due to a number of
               22 behavioral and functional factors: typical congregate living situations, substance abuse,
               23 limits on ability or understanding of the need for self-care and social distancing; and a
               24 tendency to delay in seeking out medical treatment); Nicole M. Benson, et al., COVID-19
               25 Testing and Patients in Mental Health Facilities (May 11, 2020), attached to Bien Decl. as
               26 Exhibit 8 (explaining that management of COVID-19 may be challenging for individuals
               27 with psychiatric disorders due to their inability to adhere to recommendations like physical
               28 distancing and frequent handwashing); Jeffrey L. Geller, et al., Patients with SMI in the
                                                               6
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 9 of 22


                1 Age of COVID-19: What Psychiatrists Need to Know, Psychiatric News (Apr. 7, 2020),
                2 attached to Bien Decl. as Exhibit 30 (cognitive deficits, mental disorganization, and
                3 similar features of mental illness will play a role in SMI individuals’ understanding of the
                4 disease and necessary steps for hygiene and prevention; physiological and other
                5 expressions of anxiety disorders, like panic attacks, may make it difficult for mentally ill
                6 individuals to identify COVID-19 symptoms and may lead to over- or under-reporting of
                7 symptoms; and for various other reasons, people with SMI may delay in seeking out
                8 medical care); cf. Andrea Fiorillo et al., Psychosocial interventions to reduce premature
                9 mortality in patients with serious mental illness (May 15, 2020), attached to Bien Decl. as
               10 Exhibit 9 (recommending a psychosocial approach to treating behavioral differences in
               11 SMI individuals that lead to higher mortality rates); Joseph Shapiro, COVID-19 Infections
               12 and Deaths Are Higher Among Those with Intellectual Disabilities (June 9, 2020), attached
               13 to Bien Decl. as Exhibit 10 (finding that people with intellectual or developmental
               14 disabilities have risks two or more times greater both of contracting COVID-19 and having
               15 poor outcomes from an infection); Marla Milling, People with Intellectual and
               16 Developmental Disabilities More Likely to Die from COVID-19 (May 28, 2020), attached
               17 to Bien Decl. as Exhibit 11 (describing same); CDC, People with Developmental and
               18 Behavioral Disabilities (May 27, 2020), attached to Bien Decl. as Exhibit 36 (“Some
               19 people with developmental or behavioral disorders may have difficulties accessing
               20 information, understanding or practicing preventative measures, and communicating
               21 symptoms of illness.”); Alzheimer’s Association, Coronavirus (COVID-19): Tips for
               22 Dementia Caregivers, attached to Bien Decl. as Exhibit 12 (“Most likely, dementia does
               23 not increase risk for COVID-19 … just like dementia does not increase risk for flu.
               24 However, dementia-related behaviors, increased age and common health conditions that
               25 often accompany dementia may increase risk. For example, people with Alzheimer’s
               26 disease and all other dementia may forget to wash their hands or take other recommended
               27 precautions to prevent illness.”).
               28         Given the abundant, consistent guidance on this point, Plaintiffs have requested that
                                                                7
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 10 of 22


                1 Defendants develop additional policies, training, and procedures for managing COVID-19
                2 prevention for the Coleman class.
                3         B.     People with serious mentally illness have significantly higher rates of
                                 comorbid medical conditions that place them at greater risk for
                4                COVID-19 infection and poor outcomes than do those without mental
                                 illness.
                5
                6         Unfortunately, it is well established that people with SMI tend also to be at higher
                7 risk for medical comorbidities or otherwise are particularly vulnerable to COVID-19
                8 infection and/or serious complications arising therefrom. See, e.g., World Health
                9 Organization, Management of Physical Health Conditions in Adults with Severe Mental
               10 Disorders, at 60 (2018), attached to Bien Decl. as Exhibit 13 (“People with [SMI] are at
               11 greater risk than the general population for exposure to infectious diseases”); id. at 10, 61
               12 (noting “the association between [SMI] and infectious diseases” and that infectious
               13 diseases “contribute to the high rates of premature death amongst people with [SMI]”);
               14 Jeffrey L. Geller, et al., Patients with SMI in the Age of COVID-19: What Psychiatrists
               15 Need to Know, Psychiatric News (Apr. 7, 2020), attached to Bien Decl. as Exhibit 30
               16 (“Patients with SMI are particularly vulnerable to COVID-19 due to generally being in
               17 worse physical health than the general population. They typically … have more medical
               18 comorbidities such as hypertension and diabetes. In addition to the widely recognized risk
               19 factors for COVID-19—diabetes, chronic obstructive pulmonary disease (COPD), and
               20 cardiovascular disease (CVD)—the American College of Cardiology also identified
               21 obesity and hypertension as risk factors for viral respiratory illnesses, including
               22 COVID-19. CVD and its risk factors—psychotic illness being an independent risk factor
               23 for CVD—are twice as high in patients with schizophrenia than in the general population.
               24 Likewise, obesity is twice as prevalent and diabetes is at least three times as prevalent in
               25 people with SMI compared with the nonpsychiatric population in all age groups.”);
               26 COVID-19 Can Have Serious Effects on People with Mental Health Disorders, Healthline
               27 (Apr. 7, 2020), attached to Bien Decl. as Exhibit 6 (noting the increased risk of
               28 comorbidities that impact respiratory function or otherwise make seriously mentally ill
                                                                8
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                  Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 11 of 22


                1 individuals more susceptible to COVID-19 and adverse outcomes therefrom); Matthew J.
                2 Akiyama, M.D., et al., Flattening the Curve for Incarcerated Populations – COVID-19 in
                3 Jails and Prisons, New England Journal of Medicine (May 28, 2020), attached to Bien
                4 Decl. as Exhibit 14 (identifying mental illness as one social determinant that impacts
                5 physical health at a greater proportion in incarcerated populations and therefore leads to an
                6 increased COVID-19 risk in these settings); Nicole M. Benson, et al., COVID-19 Testing
                7 and Patients in Mental Health Facilities (May 11, 2020), attached to Bien Decl. as
                8 Exhibit 8 (“[Patients in mental health facilities] are at higher risk for complications of
                9 COVID-19 because they frequently have underlying medical conditions that worsen their
               10 prognosis (e.g., cardiac disease, history of smoking).”); Andrea Fiorillo et al., Psychosocial
               11 interventions to reduce premature mortality in patients with serious mental illness (May
               12 15, 2020), attached to Bien Decl. as Exhibit 9 (“Compared with the general population,
               13 patients with serious mental illness (SMI), i.e., schizophrenia, major depression,
               14 and bipolar disorders, have higher levels of morbidity, poorer health outcomes, and higher
               15 mortality rates.[] In particular, life expectancy is reduced up to 25 years.[] The causes of
               16 this premature mortality have been extensively analyzed, and the vast majority is due to
               17 the higher incidence of physical health problems, such as cancer as well as cardiovascular,
               18 respiratory, metabolic, and infectious diseases.”); Ann K. Shinn, et al., Perspectives on the
               19 COVID-19 Pandemic and Individuals with Serious Mental Illness, Journal of Clinical
               20 Psychiatry (Apr. 28, 2020), attached to Bien Decl. as Exhibit 31 (explaining that even
               21 without COVID-19, individuals with SMI have 3.7 times the mortality rate than the
               22 general population, largely due to cardiovascular and respiratory diseases); Open Letter to
               23 ICE from Medical Professionals Regarding COVID-19, at 2 (Mar. 13, 2020), attached to
               24 Bien Decl. as Exhibit 15 (identifying SMI individuals as particularly vulnerable to
               25 COVID-19 infection); Decl. of Robert M. Sapolsky, Ph.D., Arevalo v. Decker, No. 1:20-
               26 cv-02982, Dkt. 3-3 (S.D.N.Y. Apr. 13, 2020), attached to Bien Decl. as Exhibit 29
               27 (chronic stress and related mental health conditions have medical impacts including
               28 depression of the immune system, leading to vulnerability to infectious viruses like
                                                              9
                     PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                   COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 12 of 22


                1 COVID-19 and ensuing disease; Type II diabetes; obesity; hypertension; inflammation of
                2 the lungs or other body systems; and cardiovascular disease); cf. Laura M. Maruschak et
                3 al., Pandemic Influenza and Jail Facilities and Populations, 99 Am. J. Public Health
                4 (2009) at S339-44 attached to Bien Decl. as Exhibit 16 (partially as a result of higher rates
                5 of mental illness, incarcerated individuals are “particularly vulnerable” to influenza
                6 pandemics); Department of Health & Human Services, Centers for Medicare and Medicaid
                7 Services, March 30, 2020: Guidance for Infection Control and Prevention of Coronavirus
                8 Disease 2019 (COVID-19) in Intermediate Care Facilities for Individuals with Intellectual
                9 Disabilities (ICF/IIDs) and Psychiatric Residential Treatment Facilities (PRTFs), attached
               10 to Bien Decl. as Exhibit 4 at 3 (noting “the high infection rate of COVID-19 and the
               11 increased vulnerability of people with disabilities to have serious response[s] due to
               12 complications”); CDC, Coronavirus Disease 2019 (COVID-19): People with Disabilities,
               13 attached to Bien Decl. as Exhibit 5 (“Adults with disabilities are three times more likely
               14 than adults without disabilities to have heart disease, stroke, diabetes, or cancer than adults
               15 without disabilities.”).
               16         The increased risk of medical comorbidities may be due at least in part to the side
               17 effects of psychotropic medications used to treat SMI. Jeffrey L. Geller, et al., Patients
               18 with SMI in the Age of COVID-19: What Psychiatrists Need to Know, Psychiatric News
               19 (Apr. 7, 2020), attached to Bien Decl. as Exhibit 30 (antipsychotic medications tend to
               20 increase obesity, metabolic syndrome, diabetes, and cardiovascular symptoms, and certain
               21 other psychotropic medications tend to depress respiratory function); Ann K. Shinn, et al.,
               22 Perspectives on the COVID-19 Pandemic and Individuals with Serious Mental Illness,
               23 Journal of Clinical Psychiatry (Apr. 28, 2020), attached to Bien Decl. as Exhibit 31
               24 (psychotropic medications can lead to increased risk of diabetes and cardiovascular
               25 disease).
               26         Below are references to scientific articles that describe the relationship between
               27 common mental health conditions and the types of comorbid medical conditions that place
               28 people with SMI at higher risk for COVID-19 infection and adverse outcomes:
                                                            10
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 13 of 22


                1          Anxiety: Catherine Kariuki-Nyuthea et al., Anxiety and Related Disorders and
                            Physical Illness, 179 Comorbidity of Mental and Physical Disorders 81 (2015), at
                2           82, 85, attached to Bien Decl. as Exhibit 17 (describing “a growing body of
                            evidence for a strong bidirectional association between anxiety and related disorders
                3           and co-occurring general medical conditions,” including respiratory illnesses;
                            association resulting in part from fact that “anxiety and related disorders may lead
                4           to vulnerability for various medical conditions”).
                5          Bipolar Disorder: Joshua D. Rosenblat & Roger S. McIntyre, Bipolar Disorder
                            and Immune Dysfunction: Epidemiological Findings, Proposed Pathophysiology
                6           and Clinical Implications, 7 Brain Sci. 144 (2017), at 1, 11, attached to Bien Decl.
                            as Exhibit 18 (“Bipolar disorder (BD) is strongly associated with immune
                7           dysfunction. Replicated epidemiological studies have demonstrated that BD has
                            high rates of inflammatory medical comorbidities, including autoimmune disorders,
                8           chronic infections, cardiovascular disease and metabolic disorders.”).
                9          Depression: Janice K. Kiecolt-Glasera et al., Depression and immune function:
                            Central pathways to morbidity and mortality, 53 Journal of Psychosomatic
               10           Research (2002), at 873, 875, attached to Bien Decl. as Exhibit 19 (depression
                            “directly prompts immune dysregulation,” “may lead to subsequent maladaptive
               11           immune and endocrine changes,” and “may also contribute to prolonged
                            infection”); American Psychological Association, Stress Weakens the Immune
               12           System, attached to Bien Decl. as Exhibit 20 (“[D]epression hurts immunity; it’s
                            also linked to other physical problems such as heart disease.”).
               13
                           Posttraumatic Stress Disorder: Gretchen N. Neigh et al., Co-Morbidity of PTSD
               14           and Immune System Dysfunction: Opportunities for Treatment, 29 Curr. Opin.
                            Pharmacol. 104 at 2 (2016), attached to Bien Decl. as Exhibit 21 (“PTSD is
               15           associated with poor self-reported physical health as well as high rates of
                            comorbidities, such as cardiovascular, respiratory, gastrointestinal, inflammatory
               16           and autoimmune diseases.”)
               17          Schizophrenia: Sukanta Saha et al., A Systematic Review of Mortality in
                            Schizophrenia, Is the Differential Mortality Gap Worsening Over Time?, 64 Arch.
               18           Gen. Psych. 1123, 1125 & Fig. 1, Tbl. 1 (2007), attached to Bien Decl. as
                            Exhibit 22 (explaining that “people with schizophrenia had 2.5 times the risk of
               19           dying compared with the general population,” including 3.1 times the risk of dying
                            from respiratory diseases).
               20
                           Stress: American Psychological Association, Stress Weakens the Immune System,
               21           attached to Bien Decl. as Exhibit 20 (citing S.C. Segerstrom & G.E. Miller,
                            Psychological Stress and the Human Immune System: A Meta-Analytic Study of 30
               22           Years of Inquiry, Psychological Bulletin, Vol. 130, No. 4 (2004)) (“For stress of any
                            significant duration—from a few days to a few months or years, as happens in real
               23           life—all aspects of immunity went downhill. Thus long-term or chronic stress,
                            through too much wear and tear, can ravage the immune system.”); Decl. of Robert
               24           M. Sapolsky, Ph.D., Arevalo v. Decker, No. 1:20-cv-02982, Dkt. 3-3 (S.D.N.Y.
                            Apr. 13, 2020), attached to Bien Decl. as Exhibit 29 (chronic stress has medical
               25           impacts including depression of the immune system, leading to vulnerability to
                            infectious viruses like COVID-19 and ensuing disease; Type II diabetes; obesity;
               26           hypertension; inflammation of the lungs or other body systems; and cardiovascular
                            disease).
               27
               28
                                                                  11
                        PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                      COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 14 of 22


                1         C.      CDCR’s data shows that the Coleman Class, as is typical of SMI
                                  populations, has high rates of medical comorbidities that place them at
                2                 heightened risk of COVID-19 infection and poor outcomes.
                3         The Plata Receiver has confirmed that the trends described above do, indeed, play
                4 out in the Coleman population. Data provided to Plaintiffs in April shows that Coleman
                5 class members are roughly 50% more likely to have at least one COVID-19 risk factor
                6 than their non-Coleman counterparts. See Decl. of Donald Specter in Supp. of Pls’ Reply
                7 Br., ECF No. 6559, Exhibit B, Page 17 (Apr. 1, 2020). Roughly a third of the Coleman
                8 class is 50 years or older, see Decl. of Michael W. Bien in Supp. of Pls’ Emergency
                9 Motion to Modify Population Reduction Order, ECF No. 6529, at ¶ 55 (Mar. 25, 2020),
               10 and age is a significant risk factor for COVID-19, see CDC, Morbidity and Mortality
               11 Weekly Report: Coronavirus Disease 2019 Case Surveillance – United States, January 22-
               12 May 30, 2020, Vol. 69 at 1, 4, 6 (June 15, 2020), attached to Bien Decl. as Exhibit 2.
               13 Coleman class members are typical of the larger population of people with SMI, with high
               14 rates of medical comorbidities that both render them particularly susceptible to COVID-19
               15 and make COVID-19 particularly dangerous to them.
               16         Coleman class members are at significantly increased risk for COVID-19 infection
               17 and resulting severe complications. CDCR’s experience with hospitalizations and deaths
               18 among class members is consistent with the available scientific information regarding
               19 these types of poor outcomes, but CDCR’s current policies and practices do not appear to
               20 take this information into account. Plaintiffs have urged Defendants to reallocate
               21 resources and attention to save more lives by focusing on those—like Coleman class
               22 members—who have dramatically increased risk of contracting COVID-19 and of
               23 experiencing adverse outcomes, including hospitalization and death due to COVID-19, but
               24 have not seen significant efforts in this respect to date.
               25 III.    Defendants Must Develop a Plan to Address and Treat the Increased Stress
                          and Anxiety Associated with the Pandemic on Underlying Emotional and
               26         Psychological Conditions at the Same Time that They Plan to Restore Mental
                          Health Care to Meet Program Guide Standards.
               27
               28         Defendants are obligated to restore mental health care to Program Guide levels as
                                                                12
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 15 of 22


                1 soon as possible and must prepare additional strategies to address current class members’
                2 and non-class members’ heightened mental health needs during the pandemic.
                3          A.     Coleman class members are likely to experience new or increased
                                  symptoms as a result of the pandemic and interventions to address the
                4                 same, and non-class members are likely to experience mental health
                                  symptoms for the same reasons.
                5
                           Due to their pre-existing mental health conditions, class members are more
                6
                    vulnerable than most populations to the mental health impacts caused by the isolation,
                7
                    changes in daily structure and routine, and other social changes arising from the pandemic.
                8
                    See Benjamin G. Druss, Addressing the COVID-19 Pandemic in Populations with Serious
                9
                    Mental Illness (Apr. 3, 2020), attached to Bien Decl. as Exhibit 7 (“It will also be
               10
                    important to address the psychological and social dimensions of this epidemic for patients.
               11
                    Worry could both exacerbate and be exacerbated by existing anxiety and depressive
               12
                    symptoms. Physical distancing strategies critical for mitigating the spread of disease may
               13
                    also increase the risk of loneliness and isolation in this population. Those who become ill
               14
                    may face dual stigma associated with their infections and their mental health conditions.”);
               15
                    Jeffrey L. Geller, et al., Patients with SMI in the Age of COVID-19: What Psychiatrists
               16
                    Need to Know, Psychiatric News (Apr. 7, 2020), attached to Bien Decl. as Exhibit 30
               17
                    (noting severe impacts of increased isolation on those with pre-existing mental health
               18
                    conditions); Ann K. Shinn, et al., Perspectives on the COVID-19 Pandemic and
               19
                    Individuals with Serious Mental Illness, Journal of Clinical Psychiatry (Apr. 28, 2020),
               20
                    attached to Bien Decl. as Exhibit 31 (“For people with psychotic disorders, the current
               21
                    circumstances may exacerbate feelings of perplexity, anxiety, and paranoia and may also
               22
                    become integrated into the content of delusions. … The pervasive uncertainty about what
               23
                    to expect and how long the shutdown will last is a major source of distress for many.”;
               24
                    “[For some with SMI], isolation measures further reduce and collapse social networks,
               25
                    which are often already tenuous. … Simple but meaningful daytime routines .… are now
               26
                    impossible.”).
               27
                           Due to the stress and isolation resulting from the pandemic and associated
               28
                                                                  13
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 16 of 22


                1 interventions, it is quite likely that incarcerated persons who were not previously class
                2 members may require mental health services and support, and may present with SMI. See
                3 generally id. Individuals with or without pre-existing mental health conditions may also
                4 experience medical complications or physiological changes from COVID-19 that create or
                5 exacerbate mental health conditions. See Aravinthan Varatharaj et al., Neurological and
                6 Neuropsychiatric Complications of COVID-19 in 153 Patients: A UK-Wide Surveillance
                7 Study, The Lancet (June 25, 2020), attached to Bien Decl. as Exhibit 34 (noting altered
                8 mental status as an outcome of COVID-19 complications, including psychosis, dementia-
                9 like conditions, and affective, or mood, disorders).
               10         Putting aside their particular vulnerability to COVID-19, many class members now
               11 find themselves in near-total lockdown, resembling solitary confinement, further
               12 exacerbating their pre-existing conditions. See, e.g., Keramet Reiter, et al., Psychological
               13 Distress in Solitary Confinement: Symptoms, Severity, and Prevalence in the United States,
               14 2017-2018, 110 Am J. Public Health (Jan. 1, 2020), attached to Bien Decl. as Exhibit 23
               15 (describing negative mental health impacts of the solitary confinement and segregation
               16 settings); Jeffrey L. Metzner et al., Solitary Confinement and Mental Illness in U.S.
               17 Prisons: A Challenge for Medical Ethics, 38 J. of the Am. Academy of Psychiatry and the
               18 Law 104, 104 (2010), attached to Bien Decl. as Exhibit 24 (same); Brief of Amici Curiae
               19 Professors and Practitioners of Psychiatry and Psychology in Support of Petitioner, Prieto
               20 v. Clarke, No. 15-31, 2015 WL 4720278 (U.S. Aug. 5, 2015), attached to Bien Decl. as
               21 Exhibit 25 (same); Craig Haney, The Psychological Effects of Solitary Confinement: A
               22 Systematic Critique, 47 Crime and Justice 365, 368, 374 (2018), attached to Bien Decl. as
               23 Exhibit 26 (same); Stuart Grassian, Psychiatric Effects of Solitary Confinement, 22
               24 Wash. U. J. L. & Policy 325, 330-32 (2006), attached to Bien Decl. as Exhibit 27 (same);
               25 Jeffrey L. Geller, et al., Patients with SMI in the Age of COVID-19: What Psychiatrists
               26 Need to Know, Psychiatric News (Apr. 7, 2020), attached to Bien Decl. as Exhibit 30
               27 (“During this pandemic, it is reasonable to expect that new cases of SMI will arise and
               28 need to be addressed by the psychiatric workforce.”; “[B]eyond fear of, exposure to, or
                                                              14
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 17 of 22


                1 actual infection by coronavirus producing psychiatric symptoms, the act of quarantine and
                2 isolation itself induces psychiatric symptoms.”; “Increased restrictions and overcrowding
                3 lead to behavioral outbursts ….”); AMEND: Changing Correctional Culture, The Ethical
                4 Use of Medical Isolation – Not Solitary Confinement – to Reduce COVID-19 Transmission
                5 in Correctional Settings, attached to Bien Decl. as Exhibit 33 (“Research shows that
                6 keeping people socially isolated in a closed cell without a meaningful opportunity to
                7 communicate with family, friends, and loved ones or to participate in exercise,
                8 educational, and rehabilitative programming (solitary confinement) causes immense, and
                9 often irreparable, psychological harm.”).
               10         Given the pandemic-induced isolation, increased stress, and far-reaching impacts to
               11 daily life experienced by incarcerated people in CDCR, it is likely that the need for mental
               12 health services—for current class members and non-class members alike—will only
               13 increase as the months and possibly years of the pandemic wear on.
               14         B.      Defendants must take affirmative steps to provide additional mental
                                  health and supportive services during the pandemic.
               15
               16         Since Defendants, like the larger nation, are no longer in the initial crisis
               17 management phase of the pandemic, the next step must be to look to, and plan for, the long
               18 road ahead. Tangible impacts of the pandemic on daily prison life and the provision of
               19 mental health care are now an indefinite reality. Plaintiffs have urged Defendants not only
               20 to devise solutions for the delivery of basic mental health care that has been discontinued
               21 or curtailed due to their temporary COVID-19 policies, but also to take into account the
               22 additional demand for mental health services from both existing class members and the
               23 remainder of the population.
               24         Clinicians can do more to educate class members on COVID-19 prevention
               25 strategies through in-cell activities, counselling by non-clinical staff, and discussions in
               26 clinical groups, individual sessions, and IDTTs, and educational materials should be
               27 tailored to the Coleman class and others with limited health literacy or particular
               28 challenges in implementing prevention strategies like social distancing. See Department of
                                                              15
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                  Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 18 of 22


                1 Health & Human Services, Centers for Medicare and Medicaid Services, March 30, 2020:
                2 Guidance for Infection Control and Prevention of Coronavirus Disease 2019 (COVID-19)
                3 in Intermediate Care Facilities for Individuals with Intellectual Disabilities (ICF/IIDs) and
                4 Psychiatric Residential Treatment Facilities (PRTFs), attached to Bien Decl. as Exhibit 4
                5 at 1-2 (advising health care providers treating those in residential psychiatric facilities to
                6 take specific, tailored steps to communicate and educate patients regarding infection
                7 control practices, including hygiene); Benjamin G. Druss, Addressing the COVID-19
                8 Pandemic in Populations with Serious Mental Illness (Apr. 3, 2020), attached to Bien
                9 Decl. as Exhibit 7 (“People with serious mental illnesses should be provided with up-to-
               10 date, accurate information about strategies for mitigating risk and knowing when to seek
               11 medical treatment for COVID-19. Patient-facing materials developed for general
               12 populations will need to be tailored to address limited health literacy and challenges in
               13 implementing physical distancing recommendations …. Patients will need support in
               14 maintaining healthy habits, including diet and physical activity, as well as self-
               15 management of chronic mental and physical health conditions.”); Ann K. Shinn, et al.,
               16 Perspectives on the COVID-19 Pandemic and Individuals with Serious Mental Illness,
               17 Journal of Clinical Psychiatry (Apr. 28, 2020), attached to Bien Decl. as Exhibit 31
               18 (explaining that people with SMI need additional discussion with medical and mental
               19 health providers to help understand the risks and benefits of mental health and medical
               20 treatment, and that providers must increase communication and relationship-building
               21 efforts overall); cf. CDC, Preparing for Coronavirus in Nursing Homes (June 25, 2020),
               22 attached to Bien Decl. as Exhibit 35 (staff should educate patients on infection control,
               23 hygiene, and related issues, along with strategies to address increased anxiety and stress
               24 resulting from the pandemic); CDC, People with Developmental and Behavioral
               25 Disabilities (May 27, 2020), attached to Bien Decl. as Exhibit 36 (noting that individuals
               26 with developmental and behavioral disorders should take extra care of their mental health
               27 and it is critical that they take affirmative steps to identify and manage stress during the
               28 pandemic). The recent experience at San Quentin of numbers of incarcerated persons
                                                            16
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 19 of 22


                1 refusing testing or refusing monitoring and treatment is evidence of the need for enhanced
                2 resources and attention necessary for patient education. In an atmosphere of fear, anxiety
                3 and distrust, communications tailored to the specific needs of the Coleman class and other
                4 incarcerated persons with cognitive differences are critical.
                5         COVID-19 mitigation and prevention techniques, and strategies to address the
                6 additional stress imposed by the pandemic, should be incorporated into treatment plans.
                7 See Benjamin G. Druss, Addressing the COVID-19 Pandemic in Populations with Serious
                8 Mental Illness (Apr. 3, 2020), attached to Bien Decl. as Exhibit 7 (“For any given patient,
                9 psychological symptoms will emerge in a unique personal and social context that should
               10 be considered in developing a treatment plan.”); Ann K. Shinn, et al., Perspectives on the
               11 COVID-19 Pandemic and Individuals with Serious Mental Illness, Journal of Clinical
               12 Psychiatry (Apr. 28, 2020), attached to Bien Decl. as Exhibit 31 (mental health providers
               13 must undertake individualized approaches tailored to individuals’ weaknesses and
               14 strengths to help patients cope during the pandemic). Helping patients understand how
               15 they can be proactive in preventing infection will not only reduce stress and anxiety, but
               16 will also help reduce actual infection rates (both because of the preventive measures as
               17 such and because the reduction in stress and anxiety will likely have a positive impact on
               18 class members’ overall health and immunity).
               19         Access to clinicians via tele-mental health should be increased. For example, with
               20 COVID-19 at play, patients and/or clinicians may prefer a tele-mental health session to an
               21 in-person session. Both should be able to request this type of contact (as is true outside
               22 prisons). This can reduce COVID-19 risk not only to the patient and the clinician but also
               23 to custody staff, while also ensuring the patient receives meaningful, substantive treatment.
               24         As this Court is aware, significant numbers of class members and other incarcerated
               25 persons in CDCR today are in cells or other housing without access to television, radio,
               26 tablets or any other entertainment devices. Some of these locations are the tent or gym
               27 housing set up for the pandemic. Other such housing includes reception centers and
               28 segregation units, as well as certain CTC and MHCB units. Access to reading, writing,
                                                               17
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 20 of 22


                1 and drawing materials, activity packets, envelopes, and stamps is also limited. Immediate
                2 and thorough efforts must be taken to address these dangerous deprivations of basic and
                3 simple tools necessary to address the increased social anxiety, isolation, and seclusion
                4 caused by the pandemic and the near total lockdown and deprivation of programming and
                5 activities and treatment that has resulted.
                6         Defendants should also use all available resources (including the Governor’s
                7 emergency powers) to find ways to increase treatment, programming, and activities for the
                8 Coleman class and all incarcerated persons to combat the stress and isolation caused by
                9 COVID-19. Emergency powers could be used to procure entertainment devices, activity
               10 books, and other materials more quickly than through the usual processes. See AMEND:
               11 Changing Correctional Culture, Urgent Memo, COVID-19 Outbreak: San Quentin Prison
               12 (June 15, 2020), at 7, attached to Bien Decl. as Exhibit 32 (individuals in medical isolation
               13 must be provided, at a minimum, free access to personal tablets with movies, increased
               14 access to free canteen items, personal effects and free phone calls, perhaps on state-owned
               15 cell phones, and daily opportunities for yard time.”). Emergency powers can be used as
               16 necessary to resolve or remove technological and security barriers to procuring computers,
               17 tablets, radios, books, magazines and other supplies.
               18         This urgent effort should start with the segregation units but must also include
               19 Reception Centers and other areas of the prisons that currently restrict access to
               20 entertainment devices due to lack of access to functioning electrical outlets or cable. The
               21 first section of Appendix A incorporated into Title 15, the Authorized Personal Property
               22 Schedule, is called Granted Exemption Requests. See Inmate Property: Matrix –
               23 Authorized Personal Property Schedule (Apr. 1, 2014), excerpt attached to Bien Decl. as
               24 Exhibit 28. The exemptions seem to identify all of the units in all of the prisons that do
               25 not allow entertainment devices for various reasons. See id. These portions of the
               26 regulations must be amended on an emergency basis to allow full access to entertainment
               27 devices. The alternative is serious mental health decompensation among class members
               28 and non-class members alike.
                                                                 18
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 21 of 22


                1         Defendants must take immediate steps to mitigate the harm caused to class
                2 members and all incarcerated persons by the total restrictions on visiting, volunteer-based
                3 programming, and activities (religious, educational, substance abuse, veteran, restorative
                4 justice, etc.). Free telephone calls must be expanded and made available to all prisoners,
                5 including those in quarantine. Visiting must be restored by setting up appropriate
                6 protocols for video visits, visits through glass, or other measures. Programming such as
                7 religious services, education, veterans’ groups, AA groups, and others must be safely
                8 restored with appropriate limitations to assure social distancing and/or with increased use
                9 of technology.
               10         Severe restrictions on yard time must be lifted—fresh air and exercise are crucial to
               11 stress reduction, and physical and mental health. Efforts to maximize fresh air and
               12 exercise, consistent with social distancing and other infection control measures, must be
               13 implemented.
               14         Plaintiffs continue to urge Defendants to consider the distribution of cell phones
               15 (with appropriate security measures) to allow for communication with both family and
               16 mental health clinicians while maintaining social distancing. See AMEND: Changing
               17 Correctional Culture, Urgent Memo, COVID-19 Outbreak: San Quentin Prison (June 15,
               18 2020), at 7, attached to Bien Decl. as Exhibit 32. Cell phones are already widely available
               19 (but contraband) in the prisons. Cell phones with appropriate security restrictions can be
               20 obtained and used without undue security risks.
               21         Defendants must also, of course, continue to consider safe population reduction and
               22 density-decreasing measures. See AMEND: Changing Correctional Culture, The Ethical
               23 Use of Medical Isolation – Not Solitary Confinement – to Reduce COVID-19 Transmission
               24 in Correctional Settings, attached to Bien Decl. as Exhibit 33 (“Prisons, jails, and other
               25 places of detention that are not able to comply with ethical standards of quarantine and
               26 medical isolation in the COVID-19 pandemic should urgently implement strategies to
               27 release or transfer people to locations that have the capacity to meet community standards
               28 of medical care.”). Population reduction focusing on high-risk, vulnerable populations,
                                                               19
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
                    Case 2:90-cv-00520-KJM-DB Document 6751 Filed 07/02/20 Page 22 of 22


                1 including the Coleman population, for targeted releases—rather than general releases
                2 based on political risk—must begin as soon as possible.
                3                                        CONCLUSION
                4         Plaintiffs appreciate the opportunity to provide the foregoing materials to the Court.
                5 Plaintiffs anticipate further focused discussions in the task force regarding what, if any,
                6 targeted efforts Defendants will commit to taking to address the serious risk of COVID-19
                7 to the Coleman class, and to implement interventions to address the many significant
                8 mental health impacts of the pandemic. Plaintiffs expect to apprise the Court of the
                9 parties’ progress on these issues in the forthcoming status conference statement on
               10 COVID-19 issues, and to continue to urge Defendants to take necessary steps to protect
               11 and treat the Coleman class.
               12                                      CERTIFICATION
               13         In preparing this brief, Plaintiffs’ counsel reviewed the following Court orders:
               14 Minute Order, ECF No. 6741 (June 26, 2020); Order, ECF No. 6600 (Apr. 10, 2020).
               15
               16 DATED: July 2, 2020                      Respectfully submitted,
               17                                          ROSEN BIEN GALVAN & GRUNFELD LLP
               18                                          By: /s/ Jessica Winter
                                                               Jessica Winter
               19
               20                                          Attorneys for Plaintiffs

               21
               22
               23
               24
               25
               26
               27
               28
                                                                 20
                      PLAINTIFFS’ BRIEF RE: EVIDENCE SUPPORTING SERIOUS MENTAL ILLNESS AS RISK FACTOR FOR
[3570630.15]                    COVID-19 AND NEED FOR ADDITIONAL MENTAL HEALTH INTERVENTIONS
